DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 01812/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MIKHAIL KORNAKOV/               Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                         
Claims 29-43 are pending.  Claims 41-43 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,462,597 to Young (“Young”) in view of US 2012/0050520 to Thoren et al. (“Thoren”).
Regarding claim 29, Young teaches an object that during use can be at least temporarily exposed to water (purifier, col. 1, lines 42-45), the object comprising a fouling element that during use thereof can be at least temporarily in contact with water (wiper system, ref. 37, and col. 3, lines 8-11), the object further comprising an anti-fouling lighting system, wherein the laser light source is configured to be able to irradiate with anti-fouling light, which is UV light (lamp, ref. 37, and col. 2, lines 67-70), at least part of said fouling element (since it can irradiate the water around the wiper, it can be reasonably expected that it can irradiate the wiper).

Regarding claim 30, Young discloses a control system configured to control an intensity of the anti-fouling light (control box, ref. 45, col. 3, lines 29-38), but does not explicitly teach the control as (i) function of the speed and/or acceleration of the fouling element with respect to the anti-fouling lighting system and/or (ii) function of the value of a timer for time-based varying the intensity of the anti-fouling light.  Thoren further discloses a control system (Fig. 8, ref. 286 and para [0080]) configured to control an intensity of the anti-fouling light as (i) function of the speed and/or acceleration of the fouling element with respect to the anti-fouling lighting system and/or (ii) function of the value of a timer for time-based varying the intensity of the anti-fouling light (para [0080], timer), which is discloses as advantageously permitting turning off the light when it is not needed (para [0080]).  The skilled artisan would have found it obvious to further modify the Young object in view of Thoren wherein the control includes control that is a function of the value of a timer for time-based varying the intensity of the anti-
Regarding claim 31, Young/Thorn discloses an object wherein the anti- fouling light comprises one or more of UV-A and UV-C light (Thoren, para [0043], [0047]).
Regarding claim 40, Young discloses a control system configured to control an intensity of the anti-fouling light (control box, ref. 45, col. 3, lines 29-38), but does not explicitly teach the control as (i) a function of a rotational speed of the fouling element, (ii) a function of a length of anti-fouling light projected on the fouling element, and/or (iii) a function of a value of a timer for time-based varying the intensity of the anti-fouling light.  Thoren further discloses a control system (Fig. 8, ref. 286 and para [0080]) configured to control an intensity of the anti-fouling light as (i) a function of a rotational speed of the fouling element, (ii) a function of a length of anti-fouling light projected on the fouling element, and/or (iii) a function of a value of a timer for time-based varying the intensity of the anti-fouling light (para [0080], timer), which is discloses as advantageously permitting turning off the light when it is not needed (para [0080]).  The skilled artisan would have found it obvious to further modify the Young object in view of Thoren wherein the control includes control that is a function of the value of a timer for time-based varying the intensity of the anti-fouling light, with a reasonable expectation of success, in order to permitting turning off the light when it is not needed.

Allowable Subject Matter
Claims 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-40 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714